EXHIBIT ACQUISITION AGREEMENT This Acquisition Agreement (“Agreement”) made on this 27th day of October 2009, by and between Artfest International, Inc., a public corporation organized under the laws of Nevada (the “Company”), with its principle place of business at 15851 Dallas Parkway, Suite 600 Addison, TX 75001, and Luxor International (“LXI”), a private company organized under the laws of Nevada, with its principal place of business at 4035 Monument Lane, Frisco Texas 75034. Terms of Agreement In consideration of the mutual promises, covenants and representations contained herein, the parties herewith agree as follows: ARTICLE I ACQUISITION TERMS 1.01Acquisition. The Company will acquire 100% of the assets listed in Exhibit A attached hereto, in exchange for Five Million ($5,000,000) dollars to be paid in $1,000,000 dollars and $4,000,000 worth of Common shares of the Company’s stock. 1.02Closing.The Closing of this transaction will take place on October 28, 2009, under the terms described in Article IV of this Agreement, unless mutually extended by the parties. ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company represents and warrants to LXI the following: 2.01Organization.The Company is a corporation duly organized, validly existing, and in good standing under the laws of the state of Nevada and has all necessary corporate powers to own properties and carry on its business. All actions taken by the incorporators, Directors and/or shareholders of Company have been valid and in accordance with all applicable laws. 2.02Capital. The authorized capital stock of Company consists of 1,000,000,000 shares of Common
